Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Response to Arguments
3.	The interpretation of claim 28 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Final Office Action mailed on 7/27/2020, has been maintained.
4.	Applicant’s arguments, see remarks page 7-10, filed 10/19/2020, with respect to the rejection(s) of claim(s) 1-15, 17-22 and 28 under 35 U.S.C. § 102(a)(1) as being anticipated by Mennitt et al. (US 5,334,857 A) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claims 1 and 28 that “Mennitt fails to disclose or suggest “one or more debug features having a first end spaced from the substrate on a surface of the housing and a second end terminating at the one or more test pads.” In particular, the traces 16 in Mennitt are formed in or on the substrate 12. The traces 
Again applicant argues on page 9, regarding amended independent claim 17 that “Mennitt has no disclosure or suggestion of a debug feature that terminates at a surface of the molding compound. As noted above, the traces 16 extend from the package body 24, along the substrate 12 and are then coupled to a bottom of the substrate through vias 22. Mennitt has no disclosure or suggestion of a debug feature having a first end that terminates at a surface of a molding compound. These structural distinctions also provide technical effects and advantages not disclosed in Mennitt, as noted above. Without disclosure or suggestion of debug features having an end terminating at the molding compound, nor the technical effects and advantages provided thereby, it is respectfully submitted that independent claims 17, and claims dependent thereon, are patentable over Mennitt”.

Examiner Response:
Applicant’s arguments, see page 8-9 (stated above), have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims and necessitates a new ground of rejection. The following underlined limitations are newly added in claims 1, 17 and 28, “one or more debug features having a first end spaced from the substrate on a surface of the housing and a second end terminating at the one or more test pads”. 


The argument (Remarks Page 10) regarding the rejection of dependent claims 16 and 23 under 35 U.S.C. 103 over Mennitt ‘857 in view of U.S. Patent No. 6,740,984 to Tay et al. is moot as stated above regarding independent claims 1 and 17. See the rejection set forth below. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28,  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“debugging feature means: Paragraph [0016]: In one embodiment, the through-package debug features comprise filled or plated vias extending from a surface of the semiconductor device, through a device housing, down to test pads on the substrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 28 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Strothmann et al. (Hereinafter “Strothmann”) in the US Patent Application Publication Number US 20130221452 A1.

Regarding claim 28, Strothmann teaches a semiconductor device (a semiconductor device and method of forming a semiconductor die having an active region responsive to an external stimulus; Paragraph [0002] Line 2-4; Figure 5: Modified Figure 5 of Strothmann below), comprising:
a semiconductor die [124] (A plurality of semiconductor die or components 124 is formed on wafer 120 separated by a non-active, inter-die wafer area or saw street 126, as described above. Saw street 126 provides cutting areas to singulate semiconductor wafer 120 into individual semiconductor die 124; Paragraph [0057] Line 4-8; Figure 3a);
a substrate [162] including one or more test pads [164, 132] (Conductive layer 132 and conductive layer 134 as the test pads as these layers communicate the signal) (FIG. 5 shows eWLB 160 mounted to substrate 162 with bumps 156 metallurgically and electrically connected to conductive layer 164; Paragraph [0072] Line 1-3; Conductive layer 132 can be formed as contact pads; Paragraph [0060] Line 8-9), the semiconductor die [124] mounted on the substrate [162] (Figure 5: Modified Figure 5 of Strothmann below shows that the semiconductor die 124 with the encapsulant 146 is mounted on the substrate 162), the one or more test pads [164, 132] electrically coupled to one or more debug ports on the semiconductor die [124] (Figure 5: Modified Figure 5 of Strothmann below shows that the test pad 132 is coupled to the debug port on the semiconductor die 124);
a housing [160] encasing the semiconductor die [124] (FIG. 5: Modified Figure 5 of Strothmann below shows eWLB 160 as the housing encasing the semiconductor die 124); and
debugging means [156] (Bump or Vias 156 as the debug features) (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156. In other words, the vias or bumps 156 can be pre-manufactured ahead of time on a suitable medium or substrate or package carrier, and the semiconductor die 124 can subsequently be mounted adjacent the pre-formed vias or bumps 156 in a plug-and-play type of manufacturing configuration; Paragraph [0095] Line 13-22) for allowing debugging or testing the semiconductor device (Semiconductor die 124 communicates with other components using conductive layer 132, conductive layer 148, bumps 156, and conductive layer 164. Communications between semiconductor die 124 and other components include the signals produced by active region 134 in response to external stimulus 166 and/or related to the operation of active region 134; Paragraph [0072] Line 16-22; Active region 134 of semiconductor die 124 is oriented away from substrate 162 and receives an external stimulus 166 through transmissive layer 150. Active region 134 generates signals in response to external stimulus 166; Paragraph [0072] Line 3-7), the debugging means [156] having a first end spaced from the substrate [162] on a surface of the housing [160] and a second end terminating at the one or more test pads [164, 132]within the housing [160] (Figure 5: Modified Figure 5 of Strothmann below shows the debug features 156 having a first ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann ‘452 A1 in view of Mennitt et al. (Hereinafter “Mennitt”) in the US Patent Number US 5334857 A.

Regarding claim 1, Strothmann teaches a semiconductor device (a semiconductor device and method of forming a semiconductor die having an active region responsive to an external stimulus; Paragraph [0002] Line 2-4; Figure 5: Modified Figure 5 of Strothmann below), comprising:
a semiconductor die [124] (A plurality of semiconductor die or components 124 is formed on wafer 120 separated by a non-active, inter-die wafer area or saw street 126, as described above. Saw street 126 provides cutting areas to singulate semiconductor wafer 120 into individual semiconductor die 124; Paragraph [0057] Line 4-8; Figure 3a);

    PNG
    media_image1.png
    643
    353
    media_image1.png
    Greyscale
 
Figure 5: Modified Figure 5 of Strothmann
a substrate [162] including one or more test pads [164, 132] (Conductive layer 132 and conductive layer 134 as the test pads as these layers communicate the signal) (FIG. 5 shows eWLB 160 mounted to substrate 162 with bumps 156 metallurgically and electrically connected to conductive layer 164; Paragraph [0072] Line 1-3; Conductive layer 132 can be formed as contact pads; Paragraph [0060] Line 8-9), the semiconductor die [124] mounted on the substrate [162] (Figure 5: Modified Figure 5 of Strothmann above shows that the semiconductor die 124 with the encapsulant 146 is mounted on the substrate 162), the one or more test pads [164, 132] electrically coupled to one or more debug ports on the semiconductor die [124] (Figure 5: Modified Figure 5 of Strothmann above shows that the test pad 132 is coupled to the debug port on the semiconductor die 124);
a housing [160] encasing the semiconductor die [124] (FIG. 5: Modified Figure 5 of Strothmann above shows eWLB 160 as the housing encasing the semiconductor die 124), and
one or more debug features [156] (Bump or Vias 156 as the debug features) (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156. In other words, the vias or bumps 156 can be pre-manufactured ahead of time on a suitable medium or substrate or package carrier, and the semiconductor die 124 can subsequently be mounted adjacent the pre-formed vias or bumps 156 in a plug-and-play type of manufacturing configuration; Paragraph [0095] Line 13-22) having a first end spaced from the substrate [162] on a surface of the housing [160] and a second end terminating at the one or more test pads [164, 132] (Figure 5: Modified Figure 5 of Strothmann above shows the debug features 156 having a first end spaced from the substrate [162] on a surface of the housing [160] and a second end terminating at the one or more test pads [164]), the one or more debug features [156] for debugging or testing the semiconductor device (Semiconductor die 124 communicates with other components using conductive layer 132, conductive layer 148, bumps 156, and conductive layer 164. Communications between semiconductor die 124 and other components include the signals produced by active region 134 in response to external stimulus 166 and/or related to the operation of active region 134; Paragraph [0072] Line 16-22; Active region 134 of semiconductor die 124 is oriented away from substrate 162 and receives an external stimulus 166 through transmissive layer 150. Active region 134 generates signals in response to external stimulus 166; Paragraph [0072] Line 3-7).
Strothmann fails to teach that the one or more debug features configured to receive a probe for debugging or testing.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
wherein the one or more debug features configured to receive a probe for debugging or testing (Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Therefore, access to the test portions of semiconductor die 20 can be achieved through the conductive castellations. Test probes can be abutted to the conductive castellations to perform certain testing operations after the external test-only solder balls have been removed; Column 6 Line 16-30). The purpose of doing so is to reduce the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space and to perform certain testing operations after the external test-only solder balls have been removed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to receive a probe for debugging or testing reduces the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space (Column 4 Line 44-48) and performs certain testing operations after the external test-only solder balls have been removed (Column 6 Line 28-30).
Regarding claim 2, Strothmann teaches a semiconductor device, wherein
 the housing [160] is comprised of a thermoplastic or thermosetting resin (In FIG. 4b, an encapsulant or molding compound 146 is deposited over semiconductor die 124 and carrier 140 to form reconstituted wafer 147 using a paste printing, compressive molding, transfer molding, liquid encapsulant molding, vacuum lamination, spin coating, or other suitable application process. Encapsulant 146 can be polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler; Paragraph [0064] Line 1-8; Housing 160 comprises encapsulant 146), 
the one or more debug features [156] provided within one or more holes [152] (A portion of encapsulant 146 is removed by an etching process through a patterned photoresist layer to form openings 152 in Figure 4f and expose conductive layer 148; Paragraph [0068] Line 4-8) formed through the thermoplastic or thermosetting resin (In FIG. 4h, an electrically conductive bump material is deposited into openings 152 over the exposed conductive layer 148 using an evaporation, electrolytic plating, electroless plating, ball drop, or screen printing process; Paragraph [0069] Line 1-4).

Regarding claim 3, Strothmann teaches a semiconductor device, wherein 
the one or more debug features [156] are configured to receive signal at the first end at the surface of the housing [160] (Semiconductor die 124 communicates with other components using conductive layer 132, conductive layer 148, bumps 156, and conductive layer 164. Communications between semiconductor die 124 and other components include the signals produced by active region 134 in response to external stimulus 166 and/or related to the operation of active region 134; Paragraph [0072] Line 16-22; Active region 134 of Paragraph [0072] Line 3-7; Strothmann teaches signal can be introduce in the place of stimulus 166 which is at the first end at the surface of the housing).
Strothmann fails to teach that the one or more debug features are configured to receive the probe at the first end at the surface of the housing.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
the one or more debug features [22] are configured to receive the probe at the first end at the surface of the housing [160] (Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Therefore, access to the test portions of semiconductor die 20 can be achieved through the conductive castellations. Test probes can be abutted to the conductive castellations to perform certain testing operations after the external test-only solder balls have been removed; Column 6 Line 16-30). The purpose of doing so is to reduce the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space and to perform certain testing operations after the external test-only solder balls have been removed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to receive a probe for debugging or testing reduces the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a 

Regarding claim 4, Strothmann teaches a semiconductor device, wherein 
the debug features [156] comprise one or more vias [156] (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156; Paragraph [0095] Line 13-17) filled with a conductive material (In FIG. 4h, an electrically conductive bump material is deposited into openings 152 over the exposed conductive layer 148; Paragraph [0069] Line 1-3).

Regarding claim 5, Strothmann teaches a semiconductor device, wherein 
the debug features [156] comprise one or more vias [152] (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156; Paragraph [0095] Line 13-17) plated with a conductive material (In FIG. 4h, an electrically conductive bump material is deposited into openings 152 over the exposed conductive layer 148; Paragraph [0069] Line 1-3).

Regarding claim 6, Strothmann teaches a semiconductor device, wherein
the debug features [156] comprise one or more conductive columns soldered to the test pads [164] (FIG. 5 shows eWLB 160 mounted to substrate 162 with bumps 156 metallurgically and electrically connected to conductive layer 164; Paragraph [0072] Line 1-3).
Regarding claim 7, Strothmann fails to teach a semiconductor device, wherein the one or more debug features are configured to receive the probe at the second end in contact with the one or more test pads.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
the one or more debug features [22] are configured to receive the probe at the second end in contact with the one or more test pads (Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Therefore, access to the test portions of semiconductor die 20 can be achieved through the conductive castellations. Test probes can be abutted to the conductive castellations to perform certain testing operations after the external test-only solder balls have been removed; Column 6 Line 16-30). The purpose of doing so is to reduce the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space and to perform certain testing operations after the external test-only solder balls have been removed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to receive a probe for debugging or testing reduces the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space (Column 4 Line 44-48) and performs certain testing operations after the external test-only solder balls have been removed (Column 6 Line 28-30).

Regarding claim 8, Strothmann teaches a semiconductor device, wherein 
the one or more debug features [156] are one or more open channels through the housing [160] (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156; Paragraph [0095] Line 13-17).

Regarding claim 9, Strothmann teaches a semiconductor device, wherein 
the one or more debug features [156] are positioned at one or more edges of the surface of the housing [160] (Figure 5: Modified Figure 5 of Strothmann above shows the one or more debug features [156] are positioned at one or more edges of the surface of the housing [160]).

Regarding claim 10, Strothmann teaches a semiconductor device, wherein 
wherein the one or more debug features [156] comprise multiple debug features at one or more edges of the housing [160] (Figure 5: Modified Figure 5 of Strothmann above shows the one or more debug features [156] comprise multiple debug features (two debug features) at one or more edges of the housing [160]).

Regarding claim 11, Strothmann teaches a semiconductor device, wherein 
wherein the one or more debug features [156] comprise one or more debug features at multiple edges of the housing [160] (Figure 5: Modified Figure 5 of Strothmann above 

Regarding claim 12, Strothmann fails to teach a semiconductor device, further comprising a plurality of solder balls on a surface of the substrate, the solder balls configured to mount the semiconductor device on a host device.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
further comprising a plurality of solder balls [26] in Figure 3 on a surface of the substrate [12] (each conductive trace formed on the top of package substrate 12 is routed to a solder ball 26 on the bottom of the package substrate by conductive vias 22; Column 3 Line 64-66), the solder balls [26] configured to mount the semiconductor device [10] on a host device (Device 10 is mounted to a user substrate (not illustrated), such as a printed circuit board. Upon mounting device 10, solder balls 26 correspond in position to conductive pads or terminals formed on the user substrate. The solder balls are reflowed and bonded to the pads, thereby affixing the device to the user substrate; Column 4 Line 20-26). The purpose of doing so is to affix the device to the user substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to include a plurality of solder balls [26] on a surface of the substrate affixes the device to the user substrate (Column 4 Line 24-26).

Regarding claim 13, Strothmann teaches a semiconductor device, wherein 
the test pad [164] within the housing [160], at which the second end of the one or more debug features [156] terminates, is on the substrate [162] (Figure 5: Modified Figure 5 of Strothmann above shows the test pad [164] within the housing [160], at which the second end of the one or more debug features terminates, is on the substrate [162]).

Regarding claim 14, Strothmann teaches a semiconductor device, wherein 
the test pad [132] within the housing [160], at which the second end of the one or more debug features [156] terminates, is on the semiconductor die [124] (Figure 5: Modified Figure 5 of Strothmann above shows the test pad [132] within the housing [160], at which the second end of the one or more debug features [156] terminates, is on the semiconductor die [124]; Semiconductor die 124 communicates with other components using conductive layer 132, conductive layer 148, bumps 156, and conductive layer 164; Paragraph [0072] Line 16-18).

Regarding claim 15, Strothmann teaches a semiconductor device, wherein 
the semiconductor die [124] comprises a controller die (Active region 134 includes an array of photodiodes and semiconductor die 124 uses amplification, conversion, memory, and control circuitry to process the signals from active region 134; Paragraph [0072] Line 13-16).

Regarding claim 16, Strothmann teaches a semiconductor device, 
further comprising one or more memory die (The semiconductor package can include microprocessors, memories, application specific integrated circuits (ASIC), logic circuits, analog circuits, RF circuits, discrete devices, or other semiconductor die or electrical components; Paragraph [0049] Line 10-14; Active region 134 includes an array of photodiodes and semiconductor die 124 uses amplification, conversion, memory, and control circuitry to process the signals from active region 134; Paragraph [0072] Line 12-15).

Regarding claim 17, Strothmann teaches a semiconductor device (a semiconductor device and method of forming a semiconductor die having an active region responsive to an external stimulus; Paragraph [0002] Line 2-4; Figure 5: Modified Figure 5 of Strothmann above), comprising:
a semiconductor die [124] (A plurality of semiconductor die or components 124 is formed on wafer 120 separated by a non-active, inter-die wafer area or saw street 126, as described above. Saw street 126 provides cutting areas to singulate semiconductor wafer 120 into individual semiconductor die 124; Paragraph [0057] Line 4-8; Figure 3a);
a substrate [162] including one or more test pads [164, 132] (Conductive layer 132 and conductive layer 134 as the test pads as these layers communicate the signal) (FIG. 5 shows eWLB 160 mounted to substrate 162 with bumps 156 metallurgically and electrically connected to conductive layer 164; Paragraph [0072] Line 1-3; Conductive layer 132 can be formed as contact pads; Paragraph [0060] Line 8-9), the semiconductor die [124] mounted within a keep-out area on the substrate [162] (Figure 5: Modified Figure 5 of Strothmann above shows that the semiconductor die 124 with the encapsulant 146 is mounted on the substrate 162), the one or more test pads [164, 132] electrically coupled to one or more debug ports on the semiconductor die [124] (Figure 5: Modified Figure 5 of Strothmann above shows that the test pad 132 is coupled to the debug port on the semiconductor die 124);
molding compound [146] (encapsulant 146 as the molding compound) encasing the semiconductor die [124] ((In FIG. 4b, an encapsulant or molding compound 146 is deposited over semiconductor die 124 and carrier 140 to form reconstituted wafer 147 using a paste printing, compressive molding, transfer molding, liquid encapsulant molding, vacuum lamination, spin coating, or other suitable application process. Encapsulant 146 can be polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler; Paragraph [0064] Line 1-8), and
one or more debug features [156] formed through the molding compound [146] (Bump or Vias 156 as the debug features) (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156. In other words, the vias or bumps 156 can be pre-manufactured ahead of time on a suitable medium or substrate or package carrier, and the semiconductor die 124 can subsequently be mounted adjacent the pre-formed vias or bumps 156 in a plug-and-play type of manufacturing configuration; Paragraph [0095] Line 13-22) outside of the keep-out area (Figure 5: Modified Figure 5 of Strothmann above), the one or more debug features [156] having a first end terminating at a surface of the molding compound [146] and a second end within the molding compound [146] in contact with the one or more test pads [164, 132] (Figure 5: Modified Figure 5 of Strothmann above shows the debug features 156 having a first end spaced from the substrate [162] on a surface of the housing [160] and a second end terminating at the one or more test pads [164]), the one or more debug features [156] for debugging or testing the semiconductor device (Semiconductor die 124 communicates with other components using conductive layer 132, conductive layer 148, bumps 156, and conductive layer 164. Communications between semiconductor die 124 and other Paragraph [0072] Line 16-22; Active region 134 of semiconductor die 124 is oriented away from substrate 162 and receives an external stimulus 166 through transmissive layer 150. Active region 134 generates signals in response to external stimulus 166; Paragraph [0072] Line 3-7).
Strothmann fails to teach that the one or more debug features configured to receive a probe for debugging or testing.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
wherein the one or more debug features configured to receive a probe for debugging or testing (Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Therefore, access to the test portions of semiconductor die 20 can be achieved through the conductive castellations. Test probes can be abutted to the conductive castellations to perform certain testing operations after the external test-only solder balls have been removed; Column 6 Line 16-30). The purpose of doing so is to reduce the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space and to perform certain testing operations after the external test-only solder balls have been removed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to receive a probe for debugging or testing reduces the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a 

Regarding claim 18, Strothmann teaches a semiconductor device, wherein 
the one or more debug features [156] are configured to receive signal at the first end at the surface of the molding compound [146] (Semiconductor die 124 communicates with other components using conductive layer 132, conductive layer 148, bumps 156, and conductive layer 164. Communications between semiconductor die 124 and other components include the signals produced by active region 134 in response to external stimulus 166 and/or related to the operation of active region 134; Paragraph [0072] Line 16-22; Active region 134 of semiconductor die 124 is oriented away from substrate 162 and receives an external stimulus 166 through transmissive layer 150. Active region 134 generates signals in response to external stimulus 166; Paragraph [0072] Line 3-7; Strothmann teaches signal can be introduce in the place of stimulus 166 which is at the first end at the surface of the housing).
Strothmann fails to teach that the one or more debug features are configured to receive the probe at the first end at the surface of the housing.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
the one or more debug features [22] are configured to receive the probe at the first end at the surface of the molding compound [146] (Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Column 6 Line 16-30). The purpose of doing so is to reduce the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space and to perform certain testing operations after the external test-only solder balls have been removed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to receive a probe for debugging or testing reduces the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space (Column 4 Line 44-48) and performs certain testing operations after the external test-only solder balls have been removed (Column 6 Line 28-30).

Regarding claim 19, Strothmann teaches a semiconductor device, wherein 
the debug features [156] comprise one or more test pins of conductive material terminating at the surface of the molding compound [160] (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156. In other words, the vias or bumps 156 can be pre-manufactured ahead of time on a suitable medium or substrate or package carrier, and the semiconductor die 124 can subsequently be mounted adjacent the pre-formed vias or bumps 156 in a plug-and-play type of manufacturing configuration; Paragraph [0095] Line 13-22).
Regarding claim 20, Strothmann fails to teach a semiconductor device, wherein the one or more debug features are configured to receive the probe at the second end in contact with the one or more test pads.
Mennitt teaches a semiconductor device [10] (Semiconductor devices in general, and more specifically to semiconductor devices having test-only contacts and methods for making the same; Column 1 Line 15-19 Figure 3),
the one or more debug features [22] are configured to receive the probe at the second end in contact with the one or more test pads (Because vias 22 are electrically conductive the whole way through the package substrate, castellations 28 are also electrically conductive. Therefore, access to the test portions of semiconductor die 20 can be achieved through the conductive castellations. Test probes can be abutted to the conductive castellations to perform certain testing operations after the external test-only solder balls have been removed; Column 6 Line 16-30). The purpose of doing so is to reduce the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space and to perform certain testing operations after the external test-only solder balls have been removed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Strothmann in view of Mennitt, because Mennitt teaches to receive a probe for debugging or testing reduces the size of a semiconductor device by removing the external test contacts not needed by the user or by configuring the test contacts in a way which does not require additional space (Column 4 Line 44-48) and performs certain testing operations after the external test-only solder balls have been removed (Column 6 Line 28-30).

Regarding claim 21, Strothmann teaches a semiconductor device, wherein 
the one or more debug features [156] are one or more open channels through the housing [160] (The bumps 156 may be, for example, pre-formed vias including the likes of silicon vias, glass vias or PCB vias, among others, the pre-formation being customizable to allow for the semiconductor die 124 to be mounted adjacent such vias or bumps 156; Paragraph [0095] Line 13-17).

Regarding claim 22, Strothmann teaches a semiconductor device, wherein 
the semiconductor die [124] comprises a controller die (Active region 134 includes an array of photodiodes and semiconductor die 124 uses amplification, conversion, memory, and control circuitry to process the signals from active region 134; Paragraph [0072] Line 13-16).

Regarding claim 23, Strothmann teaches a semiconductor device, 
further comprising one or more memory die (The semiconductor package can include microprocessors, memories, application specific integrated circuits (ASIC), logic circuits, analog circuits, RF circuits, discrete devices, or other semiconductor die or electrical components; Paragraph [0049] Line 10-14; Active region 134 includes an array of photodiodes and semiconductor die 124 uses amplification, conversion, memory, and control circuitry to process the signals from active region 134; Paragraph [0072] Line 12-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866